      Case 4:20-cv-05640-YGR Document 538 Filed 04/30/21 Page 1 of 5



 1   PAUL J. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16   [Additional counsel appear on signature
     page]                                            Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.
18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21

22   EPIC GAMES, INC.,                                  No. 4:20-CV-05640-YGR-TSH
23                    Plaintiff, Counter-defendant,     SUPPLEMENTAL STIPULATION
                                                        AND PROPOSED ORDER RE TRIAL
24                                                      STIPULATIONS
                          vs.
25                                                      Trial Date: May 3, 2021
                                                        Time: 8:00 a.m.
26   APPLE INC.,                                        Courtroom: 1, 4th Floor
27                    Defendant, Counterclaimant.       Judge: Hon. Yvonne Gonzalez Rogers

28

      SUPPLEMENTAL STIPULATION AND PROPOSED ORDER RE TRIAL STIPULATIONS
                         Case No.: 4:20-cv-05640-YGR-TSH
        Case 4:20-cv-05640-YGR Document 538 Filed 04/30/21 Page 2 of 5



 1                   Pursuant to the Court’s Standing Order Re: Pretrial Instructions in Civil Cases and

 2   Pretrial Order No. 2 (ECF No. 381), Plaintiff and Counter-defendant Epic Games, Inc. (“Epic”),

 3   and Defendant and Counterclaimant Apple Inc. (“Apple”), together, the “Parties”, by and through

 4   their undersigned counsel, hereby agree and stipulate that the following notice procedures will

 5   apply unless the Court for good cause shown directs otherwise:

 6                   1.      Exhibits and demonstratives to be used in connection with a Party’s

 7   examination of a witness within its control, or of a third-party witness called by the Party, and

 8   demonstratives to be used during arguments, will be exchanged via email by 1:30 p.m. PT of the

 9   calendar day before use. The other Party will by 7:00 p.m. PT that day (a) indicate which

10   objections, if any, it intends to maintain as to the identified exhibits, and (b) articulate any

11   objections, questions or other issues regarding the identified demonstratives. The Parties will

12   meet and confer by 8:30 p.m. PT of the same day to discuss and resolve any remaining objections.

13   Individuals with authority to resolve disputes will join the meet and confer discussions. The

14   Parties will present any unresolved objections to the Court for resolution on the day of use, either

15   at the beginning of the day or when the relevant exhibit or demonstrative is offered or used. 1

16                   2.      The Court’s Pretrial Order No. 1 ¶ 8 (ECF No. 371) provides in part that

17   “The party presenting evidence shall give the other party 24 hours written notice of the witnesses

18   to be called unless otherwise agreed upon by the parties themselves. For witnesses on a Monday,

19   written notice shall be provided by the prior Saturday at noon.” The Parties agree to modify this

20   language as follows: “The party presenting evidence in its case-in-chief shall give the other party

21   written notice by 7:30 a.m. PT of the witnesses to be called on the trial day that begins 48 hours

22   later, as well as the order in which such witnesses will testify on that day. Epic shall give Apple

23   written notice by 7:30 a.m. PT of any rebuttal witnesses to be called on the trial day that begins 24

24   hours later, as well as the order in which such witnesses will testify on that day.”

25

26

27       1
           For the avoidance of doubt, this ¶ 1 supersedes the Parties’ prior agreement that the “Parties
     will exchange demonstratives at least 24 hours before use (including use during arguments and
28   witness testimony)”. (ECF No. 377, No. 1.)

                                          -2-
       SUPPLEMENTAL STIPULATION AND PROPOSED ORDER RE TRIAL STIPULATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 538 Filed 04/30/21 Page 3 of 5



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     Dated: April 30, 2021         CRAVATH, SWAINE & MOORE LLP
 3                                     Christine A. Varney (pro hac vice)
                                       Katherine B. Forrest (pro hac vice)
 4                                     Gary A. Bornstein (pro hac vice)
                                       Yonatan Even (pro hac vice)
 5                                     Lauren A. Moskowitz (pro hac vice)
                                       M. Brent Byars (pro hac vice)
 6
                                   FAEGRE DRINKER RIDDLE & REATH
 7                                 LLP
                                       Paul J. Riehle
 8

 9                                 By:   /s/ Katherine B. Forrest
                                         Katherine B. Forrest
10                                       825 Eighth Avenue
                                         New York, New York 10019
11                                       Telephone: (212) 474-1000
12                                       Attorneys for Plaintiff and
                                         Counter-defendant Epic Games, Inc.
13

14
     Dated: April 30, 2021         GIBSON, DUNN & CRUTCHER LLP
15                                     Theodore J. Boutrous Jr.
                                       Richard J. Doren
16                                     Daniel G. Swanson
                                       Mark A. Perry
17                                     Veronica S. Moye
                                       Cynthia E. Richman
18                                     Jay P. Srinivasan
                                       Ethan D. Dettmer
19                                     Eli M. Lazarus
20                                 By:   /s/ Richard J. Doren
                                         Richard J. Doren
21                                       333 South Grand Avenue
                                         Los Angeles, CA 90071
22                                       Telephone: (213) 229-7000
23                                       Attorneys for Defendant and
                                         Counterclaimant Apple Inc.
24

25

26

27

28

                                         -3-
      SUPPLEMENTAL STIPULATION AND PROPOSED ORDER RE TRIAL STIPULATIONS
                         Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 538 Filed 04/30/21 Page 4 of 5



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
     ORDERED.
 2

 3

 4   DATED: ________________           __________________________________________
                                       HON. YVONNE GONZALEZ ROGERS
 5                                     United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -4-
      SUPPLEMENTAL STIPULATION AND PROPOSED ORDER RE TRIAL STIPULATIONS
                         Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 538 Filed 04/30/21 Page 5 of 5



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: April 30, 2021                      CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:    /s/ Katherine B. Forrest
                                                        Katherine B. Forrest
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -5-
       SUPPLEMENTAL STIPULATION AND PROPOSED ORDER RE TRIAL STIPULATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
